Citation Nr: 0029732	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel







INTRODUCTION

The veteran served on active duty from January 1946 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The veteran appeals the denial 
of service connection for right wrist disability.


REMAND

In a September 1998 rating decision, the RO denied the 
veteran's claim for service connection for a right wrist 
injury on the basis that the claim was not well grounded.  
Presumably on this basis, the RO did not further develop the 
facts pertinent to the veteran's claim.

Very recently, VA's duty to assist a claimant has been 
statutorily heightened pursuant to Public Law No. 106-398, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).  This 
Act statutorily amends 38 U.S.C.A. § 5107(a) to require the 
Secretary to assist a claimant in developing all facts 
pertinent to a claim for benefits under Title 38 of the 
United States Code, unless no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  

In light of the foregoing, the Board finds that further 
development of the evidence is required in the present case, 
to include obtaining additional records of private surgery 
and treatment of the veteran's right wrist.  

Also, during a June 1998 VA examination, the veteran gave a 
history of an untreated fracture of the right wrist in June 
1951.  After physical examination, the examiner's diagnosis 
was ankylosis, right wrist, in favorable position, surgically 
performed in treatment of traumatic arthritis of the right 
wrist.  

Under the provisions of 38 U.S.C.A. § 5103 (West 1991), or at 
least its spirit, the Board must also advise the veteran of 
evidence essential to support his claim.  In this regard, the 
Board notes that the veteran is competent to provide a 
history as to events perceptible to a lay party, however, he 
is not shown to be competent to provide evidence as to a 
medical diagnosis or as to a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board can 
not find in the extensive service medical records any 
evidence of a fracture of the right wrist in June 1951 or at 
any time during service.  These records reflect no such 
injury by complaints, clinical findings or statements of 
medical history.  When the veteran filed a claim for 
compensation benefits in 1969, he specified a number of 
orthopedic disorders, but he failed to mention a wrist 
fracture or a wrist disability.  The VA examination in 1969 
for these claimed disabilities contained a review of medical 
history that failed to note any wrist trauma or disability in 
service.  It also contained a clinical evaluation of the 
upper extremities that likewise failed to note wrist trauma 
or its residuals.  

The Board does not find nor is it implying that the 
evidentiary assertions advanced by and on behalf of the 
veteran were made in bad faith.  Or to put it more bluntly, 
the Board does not doubt that the recollections of the 
veteran and his witnesses have submitted reflect accurately 
what they now recall to be the facts of what happened many 
years ago.  The Board must point out, however, that the 
current record not simply fails to support the recollection 
of this event, now some 49 years in the past, but also 
appears to indicate the recollections of at least the extent 
of any wrist injury at that time are in error.  The Board 
observes that the development specified below directed 
towards development of additional medical evidence may change 
the picture and produce evidence supporting the 
recollections.  The veteran is advised, however, that if he 
can procure evidence that would support his recollections of 
a wrist fracture or the presence of a wrist disability in 
service, either by direct medical evidence from that time or 
in the form of recorded statements of medical history or 
findings support the recollection recorded more proximate to 
service, he should do so and submit it into the record.  

The Board finds that the veteran should be provided a VA 
examination based on an accurate review of the medical 
evidence in the claims file, to include a thorough review of 
the service medical records.  The examination should provide 
a clear picture of any current disability and the physician 
should also formulate an opinion as to the likelihood that 
the veteran's current right wrist disability is related to a 
disease or injury incurred in service.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including, most importantly, 
initial records of treatment of the right 
wrist from Franklin D. Ashdown, M.D., and 
Frank Bryant, M.D., and records of the 
surgery performed on the veteran's right 
wrist.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the etiology of any right wrist 
disability now present.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file itself, as well as a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies, to include X-rays, should be 
accomplished.  

Following an examination and a review of 
the record, the examiner should be asked 
to provide an opinion as to the degree of 
medical probability, expressed in 
percentage terms, if feasible, that any 
current right wrist disability is 
causally linked to the veteran's service.  
The examiner should indicate what his 
opinion would be based upon the 
examination findings, the statements of 
medical history provided by the claimant 
and the history as documented by the 
medical records during service and 
thereafter.  The examiner is advised that 
the veteran is currently service-
connected for right shoulder capsulitis, 
rated as 20 percent disabling.  The 
examiner should provide an opinion as to 
the relevance, if any, of the veteran's 
right shoulder disability in 
determination of the etiology of his 
right wrist disability.  

The examiner should also indicate whether 
his opinion would be different if it was 
assumed that where there is a conflict 
between lay recollections and the history 
as documented in the medical records, 
that the history documented in the 
medical records was deemed correct.  Of 
course, if there are any other factors or 
considerations that would shed material 
light on the basic question of whether 
there is a current right wrist disability 
related to service, they should be 
addressed.  If the physician concludes 
that it is not feasible to provide an 
opinion without resort to speculation, it 
should be so noted.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's right wrist disability, should 
be provided. Any opinions expressed must 
be accompanied by a complete rationale.

The veteran is advised that this 
examination may provide findings and 
opinions that are vital to his claim and 
that a failure to report and cooperate 
with the examination may have adverse 
consequences to his claim.  Derwinski v. 
Connolly, 1 Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


